Duckworth, Chief Justice.
This is an appeal from a judgment holding the defendant in contempt for failing to pay *50temporary alimony awarded in a suit to which he had filed a plea to the jurisdiction which was sustained and upon review by this court aflirmed. Held:
Submitted December 13, 1966 —
Decided January 5, 1967' — ■
Rehearing denied January 19, 1967.

Harrison & Laseter, Robert W. Harrison, John R. Laseter,

for appellant. Cowart, Sapp, Alaimo & Gale, Robert Asa Sapp, for appellee.
While the record shows that the appellant was found in contempt after verdict and judgment on his plea in the lower court but before the appeal was dismissed by this court in Davis v. Davis, 222 Ga. 579 (151 SE2d 123), thereby allowing the want of jurisdiction to stand, it follows that the award of alimony is void for lack of jurisdiction, and consequently, the judgment here appealed from adjudging the husband to be in contempt for failure to pay a void judgment for alimony is clearly void. The case differs from Russell v. Mohr-Weil Lmbr. Co., 102 Ga. 563 (29 SE 271) and those cases cited in Bankers Life &c. Co. v. Cravey, 209 Ga. 274 (71 SE2d 659), where judgments for contempt were allowed to stand even though the judgment disobeyed was erroneous and by a reviewing court reversed. Here the court was without jurisdiction of the person, and every ruling made in the case was absolutely void.

Judgment reversed.


All the Justices concur.